                                         PUITIP ORNER, C.P.A. J.D.
                                          CERTIFIED   PU   BLIC ACCOUNTANT
                                                           AND
                                                   ATTORNEY AT LAW
72 - 29 I37TH STREET                                                                 5I4 MAIN STREET
FLUSHING, NEW YORK 1I367                                                             NEW ROCHELLE, NEW YORK IOAO1
(71a) 575-9600                                                                       (914) 636-6439
                                                                February 12,2020

        Hon. Paul Engelmayer
        Judge U.S. District Court
        Southern District of N.Y.
        40 Foley Square- Rm 2201
        New York, N.Y. 10007

                                         Re.: Cancino et al v. Janbar Inc, et al
                                              Docket No. 18-CV-7219 (PAE)

        Hon. Engelmayer:

                  Due to the wisdom of the last Court order of January 2020, which held my withdrawal
        in abeyance through today, February 12,2020,I still represent allof the Defendants in this case.
        Their previous lack of response to my several attempts to settle this case, in pursuit of their best
        interest based on my personal professional experienced conclusion, had not been received as of
        the date of my withdrawal of January 13,2020.

                  Since my client finally met with me yesterday afternoon, and authorized me to proceed
        to fully settle this case with both law firms representing the plaintiffs and collective class action,
        I respectfully request this Court's indulgence in allowing me to continue representing my clients
        and with the cooperation and good faith of opposing counsel to proceed to attempt to fully settle
        this case with reasonable offers to be presented to them next week. My optimistic outlook is to
        settle this case fully within 30 days.

                I apologize to the Court for the created inconvenience to the Court and express my
        appreciation to the Court's patience in seeking a full and speedy resolution of this case.


                            Sincerely,

                                                Philip Orner         S&/e--
         Cc; Fitappelli & Schaeffer LLP     -   via ECF
             Cilentti & Cooper   -              via ECF


                   The Court grants Mr. Orner's request to remain as counsel for defendants in this matter.
                   The previously filed motion to withdraw, Dkt. 70, which the Court has held in abeyance,
                   is denied without prejudice. SO ORDERED.


                                                          PaJA.�
                                                   __________________________________
                                                         PAUL A. ENGELMAYER 2/12/2020
                                                         United States District Judge
